ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 24, 1980 (384 So.2d 1328) affirming the judgment and sentence of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 30, 1981, 401 So.2d 1335, and mandate now lodged in this court, quashed this court’s judgment.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on July 16, 1980 is withdrawn the judgment of this court filed in this cause on June 24, 1980 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment and sentence appealed from herein is reversed and the cause is remanded to the trial court for proceedings consistent with said opinion. Costs allowed shall be taxed in the trial court (Rule 9.400 b Florida Rules of Appellate Procedure).